Case 1:20-cv-22962-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 1 of 11



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                         CASE NO. 1:20-cv-22962

  AERO DOC, INC.,

          Plaintiff,

  vs.

  SATELITES MEXICANOS, S.A. DE C.V.
  d/b/a EUTELSAT AMERICAS,

          Defendant.
  ______________________________________________/

                                                 COMPLAINT

          Plaintiff AERO DOC, INC. (“Aerodoc”) sues Defendant Satelites Mexicanos, S.A. de

  C.V., doing business as Eutelsat Americas (“Eutelsat”) and alleges:

                                              Nature of Action

          1.      In 2015, Aerodoc and Eutelsat entered into an agreement for Aerodoc’s

  provision of various services related to the deployment of satellite antennas in South

  America. Under the agreement, Eutelsat agreed to make an initial lump sum payment and

  then pay the balance of the amount owed in yearly installments over a ten-year period, the

  last payment being due in 2024.

          2.      Now, five years into its ten-year obligation, Eutelsat has revisited the terms

  of the agreement and decided it does not like the bargain it struck and will not pay the

  outstanding invoices or remaining amounts. Aerodoc sent a default notice for non-

  payment, to which Eutelsat responded almost instantaneously, wrongfully purporting to

  terminate the agreement. This suit follows.
                                                         1
                                    HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 1:20-cv-22962-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 2 of 11



         3.       The bottom line is that Eutelsat made a deal with Aerodoc five years ago,

  failed to do what it needed to do to make the most out of the deal, and now the market has

  moved against Eutelsat. Video analog, which required more of the infrastructure

  contemplated by the parties’ agreement, has been on the wane and streaming services,

  which move content digitally through data lines, have been on the rise. Eutelsat wants to

  cut its losses and get out of the deal. Fine.

         4.       But on the way out, Eutelsat not only refuses to pay what it owes but also

  claims to have the right upon its termination, even if wrongful, to exercise the agreement’s

  call option and acquire for $1 per unit all of the satellite antennas purchased, owned, and

  either deployed in the field or held in storage facilities by Aerodoc. Not fine.

         5.       The agreement does not permit Eutelsat to materially breach its terms,

  wrongfully purporting to terminate, and then exercise a call option that was available only

  at the expiration of the ten-year term or upon the agreement’s proper termination. And it

  certainly does not provide a call option right to acquire antennas purchased and stored by

  Aerodoc, as Eutelsat claimed in its purported termination letter.

         6.       As it stands, Eutelsat now owes Aerodoc almost two million dollars in earned

  fees and additional services Eutelsat expressly requested during the course of the parties’

  relationship.

         7.       Accordingly, Aerodoc seeks a judgment for the unpaid invoices and other

  amounts due and owing under the agreement and a judicial determination as to Eutelsat’s

  purported right to exercise the call option.




                                                        2
                                   HomeR BonneR Jacobs Ortiz, P.A.
                       1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                      305 350 5100 | www homerbonner.com
Case 1:20-cv-22962-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 3 of 11



                                                   Parties

         8.     Plaintiff Aerodoc is a corporation organized and existing under the laws of

  Florida, having its principal place of business in Miami-Dade County, Florida.

         9.     Aerodoc is in the business of providing IoR (Importer of Record),

  transportation, warehousing, and project coordinating services for the deployment of

  telecommunication, broadcasting, and satellite equipment. Aerodoc provides these services

  for clients in over 160 countries.

         10.    Defendant Eutelsat is a corporation organized and existing under the laws of

  Mexico, having its principal place of business in Mexico City, Mexico.

         11.    Eutelsat operates satellites to provide video transmission and broadcasting

  for networks, content programmers, and other distributors located in the Americas.

                                        Jurisdiction and Venue

         12.    This Court’s jurisdiction over this action is based on 28 U.S.C. § 1332(a),

  there being diversity of citizenship between the parties. The amount in controversy

  exceeds $75,000, exclusive of interest and costs.

         13.    This is also an action for declaratory judgment pursuant to 28 U.S.C. § 2201

  for the purpose of determining a question of actual controversy between the parties, as

  described below.

         14.    This Court has personal jurisdiction over Eutelsat because the company

  consented to the jurisdiction of this Court in § 26 of the agreement dated June 24, 2015 by

  and between Aerodoc and Eutelsat (the “Services Agreement” or “Agreement”), which is

  the subject of this suit and attached as Exhibit A.



                                                       3
                                  HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www homerbonner.com
Case 1:20-cv-22962-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 4 of 11



         15.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2) because

  a substantial part of the events or omissions giving rise to the claims occurred in this

  judicial district, such as the direction of Eutelsat’s acts and omissions giving rise to the

  claims, and the agreement that is the subject of the claims alleged required performance in

  and was in part performed in this judicial district. Moreover, venue is proper in this judicial

  district under 28 U.S.C. § 1391(b)(1) because Eutelsat is deemed to reside in this judicial

  district because it is subject to this Court’s personal jurisdiction with respect to this action.

                                         Common Allegations

                     I.      The Contract Between Aerodoc and Eutelsat.

         16.     Interested in complementing and expanding its capacity to provide video

  transmissions services at and beyond specific satellite orbital positions, Eutelsat entered

  into the Services Agreement with Aerodoc.

         17.     The term of the Services Agreement commenced on June 15, 2015, and was

  to remain in effect for ten years, expiring on June 15, 2025. Services Agreement § 6.

         18.     As part of its services under the Agreement, Aerodoc conducted a survey of

  Cable Head Ends1 operating in various Latin American countries to determine, among other

  things, their capacity to receive Eutelsat’s satellite transmissions (i) with existing

  equipment, (ii) by accepting an upgrade package to convert existing equipment into a dual-

  feed system, or (iii) or by accepting antenna equipment with a dual-feed system. Services

  Agreement §§ 1, 1.1.




  1“Cable Head Ends” are master facilities that receive satellite transmissions and for
  processing and distribution over a cable network.
                                                       4
                                  HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www homerbonner.com
Case 1:20-cv-22962-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 5 of 11



          19.   Upon receipt of the survey results, Eutelsat agreed to provide Aerodoc with a

  list of Cable Head Ends who had agreed to receive Reception Equipment (“Confirmed

  Cable Head Ends”). Id. § 1.1.

          20.   For Confirmed Cable Head Ends, Aerodoc agreed to purchase, ship, and

  provide installation support for the requisite equipment (“Reception Equipment”). Id. §§

  1.1-1.4.

          21.   Prior to shipment of any Reception Equipment, however, Aerodoc had to

  secure the Confirmed Cable Head End’s agreement to certain terms of use, including those

  outlined in schedules to the Services Agreement (“Confirmed Cable Head Ends

  Agreement”). Id. § 1.5.

          22.   Aerodoc also agreed to provide Eutelsat regular delivery and equipment

  installation progress reports, as well as any necessary equipment inspections and, as may

  be needed, assistance with maintenance and repair of the deployed Reception Equipment.

  Id. § 1.7.

          23.   In consideration for Aerodoc’s substantial services over the Agreement’s ten-

  year term, Eutelsat agreed to pay Aerodoc $3,853,422.00, plus applicable taxes

  (“Consideration”), as follows: (i) an initial payment of $2,540,000.00 due upon evidence

  of Aerodoc’s purchase of certain Reception Equipment and (ii) yearly installment payments

  over the term of the Services Agreement as follows:




                                                      5
                                 HomeR BonneR Jacobs Ortiz, P.A.
                     1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                    305 350 5100 | www homerbonner.com
Case 1:20-cv-22962-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 6 of 11



          Invoice Date               Invoice Amount             Payment Date

          July 31, 2015              US$350,000.00*             30 business days from the date of the invoice

          July 31, 2016              US$300,000.00*             30 business days from the date of the invoice

          July 31, 2017              US$250,000.00*             30 business days from the date of the invoice

          July 31, 2018              US$100,000.00*             30 business days from the date of the invoice

          July 31, 2019              US$52,237.00*              30 business days from the date of the invoice

          July 31, 2020              US$52,237.00*              30 business days from the date of the invoice

          July 31, 2021              US$52,237.00*              30 business days from the date of the invoice

          July 31, 2022              US$52,237.00*              30 business days from the date of the invoice

          July 31, 2023              US$52,237.00*              30 business days from the date of the invoice

          July 31, 2024              US$52,237.00*              30 business days from the date of the invoice

          *Plus applicable taxes.

  Id. § 2.1.

          24.     The Consideration did not include services, for example, rendered in

  connection with upgrading a Confirmed Cable Head End’s existing equipment, any

  installation service, or the delivery of Reception Equipment to countries other than

  Argentina, Chile, Paraguay, Uruguay. Id. § 2.2.

          25.     The Services Agreement provided that these and other additional services to

  which the parties agreed or Eutelsat expressly requested would be deemed “Additional

  Services,” and Aerodoc would be entitled to additional compensation. Id. §§ 2.2, 15.

          26.     The Services Agreement further provided that, under certain circumstances,

  Eutelsat may be entitled to a credit determined as follows:

                  [T]he Consideration shall be pro-rata adjusted by dividing the
                  full amount of the Consideration by 590 and multiplying the
                  result times the actual number of Confirmed Cable Head
                  Ends . . . (the “Pro-rated Amount”). In such case, EUTELSAT shall


                                                           6
                                      HomeR BonneR Jacobs Ortiz, P.A.
                          1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                         305 350 5100 | www homerbonner.com
Case 1:20-cv-22962-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 7 of 11



                be deemed to have a credit against [Aerodoc] in an amount
                equivalent to the difference between the Consideration and the
                Pro-rated Amount less five percent (5%) of such difference
                (the “Credit”).

  Id. § 2.2 (emphasis added). In no event, however, would Eutelsat be entitled to the Credit in

  an amount greater than 25% of the Consideration. Id.

         27.    Eutelsat had the option of using the Credit partially or totally. If used toward

  the payment of any Additional Services, Eutelsat had to use the Credit on or prior to 90

  days after it provided to Aerodoc the list of Confirmed Cable Head Ends. Id.

         28.    If used toward any outstanding yearly installment of the Consideration, the

  Credit had to be applied to the outstanding installments in inverse order of maturity (i.e.,

  the first installment to which the Credit could be applied is the tenth installment due in

  2024.). Id.

         29.    Additionally, the Services Agreement contained a call option:

                Upon expiration of this Agreement pursuant to Section 6 or
                termination thereof pursuant to or [sic] Section 8, EUTELSAT
                shall have the option to buy, and [Aerodoc] the obligation to sell
                to EUTELSAT . . . all or part of the Reception Equipment delivered
                to the Confirmed Cable Head Ends that executed the Confirmed
                Cable Head Ends Agreements, at EUTELSAT’s sole discretion, at a
                price of US$1.00 . . . per unit (the “Call Option”).

  Id. § 9 (emphasis added).

         30.    Section 8 provided, in pertinent part, that either party may terminate the

  Agreement upon failure of the other party to comply with its obligations. Upon such a

  breach, the non-breaching party had to provide a written notice to cure within five

  business of receipt of the notice. In the event the breaching party failed to cure, the non-

  breaching party would be entitled to terminate the Agreement by written notice. Id. § 8.1.


                                                       7
                                  HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www homerbonner.com
Case 1:20-cv-22962-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 8 of 11



         31.    The Agreement expressly provided that neither party could terminate the

  Agreement without cause. Id. § 8.4.

         32.    The Services Agreement also provided that Florida law would govern its

  construction and interpretation. Id. § 25.

                   II.      Eutelsat’s Breaches of the Services Agreement.

         33.    Well into the term of the Services Agreement, Aerodoc properly submitted to

  Eutelsat three invoices totaling $1,341,650 for Additional Services requested by Eutelsat, as

  well as the 2018 and 2019 yearly installments due under the Agreement.

         34.    While Eutelsat acknowledged that Aerodoc performed the services on which

  the invoices were based, it nevertheless refused to remit payment.

         35.    Aerodoc sent Eutelsat a notice of default and demand to cure, providing an

  enlarged time to do so. Instead of remitting payment, on the same day it received the

  notice, Eutelsat fired back with a hastily written letter of its own purporting to terminate

  the Agreement effective immediately. Eutelsat claimed as a basis to terminate the

  Agreement that Aerodoc had supposedly failed to procure guarantee bonds five years

  earlier,2 an obligation the parties acknowledged at the time was impossible to perform

  because the bonds were unavailable in the marketplace. Consistent with that

  acknowledgement, Eutelsat continued its contractual relationship with Aerodoc, requesting

  and benefitting from Aerodoc’s services for the next five years.




  2Under the Agreement, the guarantee bonds were to be delivered to Eutelsat within 90
  days from the “Execution Date” of the Agreement. Service Agreement § 5.1. The
  Agreement’s Execution Date was June 24, 2015. Id at 1.
                                                       8
                                  HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www homerbonner.com
Case 1:20-cv-22962-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 9 of 11



         36.    In its letter, Eutelsat also complained of a purported failure by Aerodoc to

  deliver Reception Equipment to certain Confirmed Cable Head Ends despite the fact that

  the Equipment was not delivered because Eutelsat specifically asked Aerodoc not to deliver

  it.

         37.    Aerodoc held the Reception Equipment after receiving Eutelsat’s written

  instructions to do so. As a result, Aerodoc has incurred and continues to incur storage costs

  (based on fees previously negotiated and agreed to in writing by the parties) increasing the

  amount of the debt Eutelsat has refused to pay.

         38.    In the same letter in which it wrongfully asserted a right to terminate the

  Agreement, Eutelsat purported to exercise the Agreement’s Call Option and demanded that

  Aerodoc (i) sell to Eutelsat “all of the Reception Equipment at a price of US$1.00 (one

  dollar)” and (ii) assign to Eutelsat all Confirmed Cable Head Ends Agreements.

         39.    Eutelsat claims that the Services Agreement permits it to exercise the Call

  Option even if its purported termination of the Agreement was improper.

         40.    Eutelsat also claims the right to exercise the Credit.

         41.    Neither of these claims are valid or available.

         42.    Aerodoc has been compelled to retain the undersigned counsel to maintain

  this action and has become obligated thereto for reasonable attorneys’ fees and costs.

         43.    All conditions precedent to the filing of this action have been performed,

  satisfied, or waived.




                                                       9
                                  HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www homerbonner.com
Case 1:20-cv-22962-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 10 of 11



                                             COUNT I
                                Breach of Contract Against Eutelsat

          44.     Aerodoc realleges and incorporates paragraphs 1 through 43 of this

   Complaint as if fully set forth herein.

          45.     Aerodoc and Eutelsat entered into a contract, namely the Services

   Agreement.

          46.     Aerodoc did all, or substantially all, of the essential things the Services

   Agreement required it to do.

          47.     All conditions required by the Services Agreement for Eutelsat’s performance

   have occurred.

          48.     Eutelsat breached the Services Agreement by failing to do something

   essential the Agreement required it to do or doing something the Agreement prohibited,

   including but not limited to failing to pay amounts due under the terms of the Services

   Agreement and wrongfully purporting to terminate the Services Agreement.

          49.     Aerodoc was damaged by these failures.

          WHEREFORE, Aerodoc respectfully requests that the Court enter a judgment for

   Aerodoc and against Eutelsat for damages, award pre-judgment and post-judgment

   interest, award Aerodoc its costs, and grant such other and further relief as may be proper.

                                            COUNT II
                                Declaratory Relief Against Eutelsat

          50.     Aerodoc realleges and incorporates paragraphs 1 through 43 of this

   Complaint as if fully set forth herein.




                                                       10
                                   HomeR BonneR Jacobs Ortiz, P.A.
                       1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                      305 350 5100 | www homerbonner.com
Case 1:20-cv-22962-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 11 of 11



          51.    An actual and justiciable controversy has arisen and now exists between

   Aerodoc and Eutelsat concerning whether Eutelsat is entitled to exercise the Call Option or

   whether its material breach of the contract and improper termination deprives Eutelsat of

   that right.

          WHEREFORE, Aerodoc requests that the Court (1) enter a declaratory judgment

   that determines Eutelsat does not have the right to exercise the Call Option because it was

   in material breach of the Services Agreement, improperly terminated the Services

   Agreement, and/or failed to satisfy or discharge a condition precedent to exercising the

   Call Option, (2) award Aerodoc its costs, and (3) grant such other and further relief as may

   be proper.

          Date: July 17, 2020.
                                                                      Respectfully submitted:



                                                                      Attorneys for AERO DOC, INC.
                                                                      1200 Four Seasons Tower
                                                                      1441 Brickell Avenue
                                                                      Miami Florida 33131
                                                                      Phone: (305) 350-5143
                                                                      Fax: (305) 372-2738

                                                                      _/s/ Kevin P. Jacobs_______________________
                                                                      Kevin P. Jacobs, Esq.
                                                                      kjacobs@homerbonner.com
                                                                      Florida Bar No.: 169821
                                                                      Rayda Alemán
                                                                      raleman@homerbonner.com
                                                                      Florida Bar No: 0017386
                                                                      Antonio M. Hernandez, Jr.
                                                                      ahernandez@homerbonner.com
                                                                      Florida Bar No. 0117756




                                                      11
                                  HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www homerbonner.com
